t c memo united_states tax_court thomas edward vanstone petitioner v commissioner of internal revenue respondent docket no filed date thomas edward vanstone pro_se kevin m murphy for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge respondent determined that petitioner is not entitled to an abatement of interest with respect to petitioner’s taxable_year the only issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference on the date the petition was filed in this case petitioner resided in fairport new york petitioner’s individual net_worth does not exceed dollar_figure million petitioner filed a federal_income_tax return for taxable_year on date on this return petitioner claimed a loss of dollar_figure from a tax_shelter partnership known as neptune associates with respect to his overall tax_liability petitioner claimed an overpayment due to excess withholding of dollar_figure and he requested that the overpayment be applied to his estimated_tax petitioner attached a written_statement to his return further explaining that he wanted the refund to be applied to his tax_deficiency - - in date respondent notified petitioner that the correct amount of the overpayment was dollar_figure this notice further stated that respondent was considering petitioner’s claim for an overpayment but that the period of limitations might have expired in date respondent applied a portion of the overpayment as follows dollar_figure to petitioner’s outstanding tax_liability and dollar_figure to petitioner’s outstanding tax_liability in date respondent issued but immediately canceled a refund check to petitioner in the amount of dollar_figure this amount reflects the dollar_figure which was remaining from the overpayment as well as dollar_figure of accrued interest petitioner never received this check in the meantime golden gate associates an entity related to neptune associates had been under examination by respondent and had been involved in litigation before this court golden gate associates agreed to a stipulated decision which was entered by this court on date on date as a result of the stipulated decision petitioner was assessed as a computational adjustment an additional tax_liability of dollar_figure for plus dollar_figure in accrued interest petitioner requested that respondent abate the interest with respect to his taxable_year the explanation for his claim was as follows this claim_for_refund of interest is being filed as the result of a tax_shelter recently concluded a - - overpayment was applied against a tax_liability the tax was filed in date interest was not applied to the overpayment of dollar_figure consequently interest should be refunded for the period to and interest on the accrued interest from to present apply proceeds to deficiency further explanation was provided as follows a tax_liability was partially offset by a tax overpayment of dollar_figure since the tax was filed on interest should have accrued from to the attached reflects the amount applied from the return and the filing dates interest is due to the taxpayer on dollar_figure from to and on the accrued interest from to present this claim is being filed at this time since the account has been frozen as the result of a tax_shelter recently concluded all proceeds will apply to the deficiency respondent made a final_determination that petitioner was not entitled to the abatement of interest part discussion in his petition to this court petitioner argued in relevant the petition for review of failure to abate interest under code sec_6404 covers tax_year for which a notice_of_determination was issued and tax years and to which overpayment funds were erroneously transferred the commissioner of internal revenue abused discretion through actions in violation of sec_6404 in the tax_year directly at issue as well as in tax years and which were recipients of erroneous funds transfers erroneous deficiency and interest calculations and unreasonable delays the remainder of the petition contained factual and legal allegations meant to provide examples of erroneous actions calculations and delays - pursuant to sec_6404 as it applies in this case the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment sec_6404 the department of the treasury has interpreted a ministerial_act to be a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to unreasonable errors or delays resulting from managerial acts as well as from ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date id sec_301 112_tc_19 n the amendment therefore is inapplicable in this case - - sec_301_6404-2t b temporary proced admin regs fed reg date even where errors or delays are present the decision to abate interest remains discretionary sec_6404 this court may order an abatement only where the commissioner’s failure to abate interest was an abuse of that discretion sec_6404 h the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not abating interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner t1t c like all federal courts the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 in proceedings brought by taxpayers under sec_6404 as is the case before us the jurisdiction of this court is limited to a determination as to the final regulations under sec_6404 contain the same definition of a ministerial_act as the temporary regulations sec_301_6404-2 b proced admin regs however the final regulations do not apply in this case because they apply only to interest accruing with respect to deficiencies or payments for taxable years beginning after date id par d sec_6404 was formerly designated as sec_6404 and before that as sec_6404 - whether the commissioner abused his discretion in declining to abate any portion of the interest under sec_6404 sec_6404 h none of petitioner’s assertions provide a basis for respondent to have abated the assessment of interest under sec_6404 with respect to petitioner’s taxable_year petitioner’s primary argument in the request for an abatement seems to have been that he should be credited with interest ona overpayment from the time the tax was due until the time he filed his return showing an overpayment delinquent by nearly years this argument does not directly address the abatement issue we note however that a taxpayer is never entitled to the payment of interest on an overpayment with respect to the time period preceding the filing of an untimely return sec_6611 b most of petitioner’s other assertions concern the accuracy of respondent’s deficiency calculations for taxable years and and the appropriateness of respondent’s crediting a portion of the overpayment to and first the accuracy of any deficiency determined by respondent for any such year is not before this court second even if respondent should not have credited the withholding overpayment to the prior years because the period of limitations for crediting or refunding that overpayment has expired see sec_6402 --- - b a this would not be grounds for abatement of interest under sec_6404 petitioner argues that the crediting was in error because the and deficiencies and corresponding interest calculations were in error however we infer that respondent was applying federal tax law with respect to the determination of the deficiencies and interest thereon and with respect to the decision concerning the applicable_period of limitations respondent’s decisions concerning the proper application of federal tax law are not ministerial acts sec_301_6404-2t b temporary proced admin regs fed reg date the only remaining relevant assertion by petitioner with respect to the taxable_year is the following contained in the petition the secretary exhibited unreasonable delay in signing a decision document tax_year on date after the tax_matters_partner had signed the decision document thirteen months earlier on date this is the only assertion in which petitioner has made a correlation between a specific time period and an alleged error or delay in the performance of a ministerial_act see berry v commissioner tcmemo_2001_323 donovan v commissioner tcmemo_2000_220 however there is no evidence in the record supporting this assertion even the dates the decision document was signed have not been shown such a naked assertion cannot be the basis for finding an abuse_of_discretion --- - accordingly we conclude that there is no abuse_of_discretion in respondent’s failure to abate interest in this case to reflect the foregoing decision will be entered for respondent
